Title: To Benjamin Franklin from Charles Thomson and Thomas Mifflin, 5 November 1768
From: Thomson, Charles,Mifflin, Thomas
To: Franklin, Benjamin


Sir,
Nov. 5. 1768
Enclosed are two bills of exchange, which we have the pleasure of sending you by order and for account of the Directors of the Philadelphia library company. The one is for £50 Sterling drawn by James and Drinker on Neate and Pigou. The other is Willing & Morris’ draught on John Mayne for £100 Sterling; both at 30 days sight and both payable to yourself.
Out of this Money when received the Directors desire you would deduct what you were so kind as to advance to the Company,  and the remainder they request the favour of you to lay out for them in books, agreeable to the enclosed list. If the Books in the list do not amount to the Money sent, you will oblige the Company by adding such other Books as you shall think proper. We have hopes of sending you this fall a farther Sum of £30 or 40 sterling if not more.
We observe among the late publications an Expensive work entitled British Zoology, published under the Inspection of the Cymmrodorion Society,  we should be glad to have your opinion of it. We [are] with the greatest Esteem and respects Sir Your Friends
Chas ThomsonThomas Mifflin
Benjamin Franklin Esqr.
